Citation Nr: 1536497	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran and his wife presented testimony in support of this claim before the undersigned VLJ.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a bilateral knee disability was denied in an August 2005 rating decision because there was no evidence at that time of a current disability.  He appealed and a Statement of the Case (SOC) was issued in October 2006, continuing the denial.  He did not perfect an appeal to the Board, and the decision is now final.  Since then, he has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim.  

2.  In resolving all doubt in his favor, his bilateral knee disability is related to service.


CONCLUSIONS OF LAW

1.  The August 2005 decision is final.  New and material evidence has since been received, and the claim for service connection for bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2014).

2.  The criteria are met for service connection for a bilateral knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claim for service connection for bilateral knees was previously denied in an August 2005 rating decision, because the evidence did not show that he had a current chronic disability.  It follows that there was also no evidence of a relationship to service.  He appealed, and an SOC was issued in October 2006.  He did not perfect an appeal of that decision to the Board.  Since then, he has been diagnosed with arthritis.  This is new and material evidence, and raises the possibility of substantiating the claim.  His claim is therefore reopened.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As mentioned above, the Veteran is diagnosed with bilateral arthritis.  He has also been diagnosed with internal derangement of the right knee, and bilateral patellar tendinitis during the pendency of this claim.  

The Veteran has asserted that he injured his knees during active duty.  He said that he felt pain in his knees after training other soldiers, and that air assault training in particular required repeated squatting.  He also explained that during air assault training, he missed a rope and fall onto his knees.  He reported that it got worse when he played basketball, and that he has had pain and other symptoms ever since.  His more recent VA treatment records show that he complained of falling in the desert during service, with pain since that time.  

His STRs do not contain records of such an injury; however, it is not clear that they are complete.  At his separation examination he reported knee difficulties, including popping and pain.  He said he sprained his knee in Saudi Arabia.  He noted that a doctor at Gorgas Army Hospital, in Panama, said that he may need surgery.  His separation examination report notes a defect of infrapatellar tendonitis, but his lower extremities were found to be normal.  The RO did not attempt to locate any records of a hospital stay or any records of clinical treatment, which are, for some inexplicable reason, not stored with the rest of a veteran's STRs.  His personnel records show deployments to both countries.  The Board finds that the notations on the reports of medical history and examination to be sufficient to find both an injury and a diagnosis during service.

The remaining inquiry is whether there is a relationship between his current diagnoses and the incidents in service.  The April 2011 VA examiner opined against a relationship, because there was no treatment records to show chronicity of knee problems until 2005, ten years following separation.  A lack of documentation of treatment since service is insufficient, on its own, to support a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical reports to provide a negative opinion)

The Veteran has reported that he injured his knees and that they were painful in and since service.  The Board finds these statements credible, as they are consistent with reports he has given to his treating physicians.  Indeed, his report to his physicians of falling in the desert and hurting his knees is supported by his separation examination, which shows that he sprained a knee in Saudi Arabia.  The notation regarding a knee examination at Gorgas Army Hospital suggests either a continuation of the injury in Saudi Arabia or another injury, but both of these possibilities support his claim.  He alleges that his pain continued after service, but that he did not seek treatment until 2005 because he could not afford it.  This statement is also supported by the other evidence of record showing financial hardship and periods of homelessness.  In October 2013, a VA rheumatologist considered the Veteran's reports, including that he has had pain since the injury, and diagnosed arthritis of the bilateral knees secondary to trauma.  Although he did not specify that the injury in service led to the arthritis, he acknowledged the Veteran's report as true; indeed, part of the reason for the consultation was the long-standing symptoms of knee pain.  Further, there is no evidence of any other trauma to the knees.  The Board therefore finds the rheumatologist's findings are sufficient to place the evidence in relative equipoise.  

Accordingly, service connection for bilateral knee arthritis is granted.


ORDER

Service connection for bilateral knee disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


